Citation Nr: 0821096	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  01-09 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in which the RO denied service connection 
for retinochoroiditis of both eyes.  

The veteran appealed that decision to the Board.  Thereafter, 
the RO referred the case to the Board for appellate review.

In a July 2003 decision, the Board reopened the appellant's 
claim for service connection for an eye disorder on the basis 
of new and material evidence. The Board then remanded the 
case for additional development.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.

In an April 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for an eye 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In June 2006, the Court vacated and remanded the 
Board's April 2005 decision pursuant to a June 2006 Joint 
Motion to Remand submitted by the parties.  In April 2007, 
the Board remanded this case.  


FINDING OF FACT

The most probative evidence of record establishes that the 
veteran's eye disorder is not attributable to service.




CONCLUSION OF LAW


An eye disorder was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in May 2004 and June 2007 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
March 2008.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  In 
addition, the records of the Social Security Administration 
(SSA) which included duplications of records already included 
in the claims file, were received.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations, to 
include by specialists.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and his son, 
as lay persons, have not been shown to be capable of making 
medical conclusions, thus, their statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses and his son 
may report what he observes, they do not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Therefore, they cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant and his son are not competent to provide more 
than simple medical observations.  They are not competent to 
provide diagnoses in this case nor are they competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disability.  See Barr.  Thus, the lay assertions 
as to these matters are not competent or sufficient.  


Service Connection

The veteran is seeking service connection for an eye 
disorder. In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes. The Board will then address 
the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

The veteran claims that he suffers from an eye disorder as a 
result of intense sunlight exposure while stationed in 
Greenland for 15 months while on active duty. For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, certain chronic diseases may be presumed to have 
been incurred in or aggravated during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, supra.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr; see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the veteran's service treatment records do not 
reveal any eye injury or disease productive of decreased 
visual acuity during his period of active duty from August 
1955 to August 1959.  His enlistment examination of July 1955 
showed that his visual acuity was 20/20 bilaterally.  In 
December 1957, the veteran was treated for bilateral 
conjunctivitis, which apparently resolved.  In a DD Form 771 
(Spectacle Order Form), dated July 1959, it was noted that 
the veteran was issued two pairs of zylonite spectacles.  
However, his visual acuity was not listed in that form.  
Nevertheless, a separation examination of July 1959 indicated 
that his visual acuity was 20/20 bilaterally. Both eyes were 
also normal on clinical evaluation.

In September 1968, the veteran was afforded a VA examination 
in conjunction with his original claim for service connection 
for an eye disorder.  At that time, the veteran's uncorrected 
visual acuity was 20/200 bilaterally, which was corrected to 
20/100.  The diagnosis was retinochoroiditis, bilateral, with 
defective vision.  No medical opinion was provided concerning 
the etiology or date of onset of this condition.

In a September 1994 letter, D.I., M.D., stated that he and 
P.G., M.D., had examined the veteran in February 1993.  
According to Dr. D.I., both he and Dr. P.G. believed that the 
veteran had solar retinopathy from when he was in Greenland.  
In a February 1993 letter, Dr. P.G. concurred that the 
veteran was suffering from solar retinopathy with macular 
changes in both eyes.

In a November 1994 letter, R.A., M.D., indicated that an 
examination of the veteran revealed macular degeneration in 
both eyes, with visual acuity of 20/200 bilaterally.  Dr. 
R.A. indicated that the veteran had told him that a physical 
examination at Mount Sinai in the 1960's said it was possible 
that his macular degeneration had occurred from the bright 
sunshine that was present in Greenland.  Dr. R.A. agreed that 
"it is certainly possible that sunlight under the extreme 
conditions that exist in Greenland could cause problems with 
macular degeneration."  

R.E., O.D. submitted a February 1995 letter in which he 
explained that the veteran was legally blind.  Dr. R.E. 
indicated that the veteran had scars in the macula of each 
eye, which the veteran believed occurred as the result of 
solar retinopathy while stationed in Greenland.

In a November 1999 letter, J.S., D.O., stated that an 
examination of the veteran's eyes under high magnification 
revealed bilateral retinopathy involving depression of the 
maculae and pigment organization at the maculae.  Dr. J.S. 
explained that these findings were consistent with several 
etiologies, namely exposure to lasers, exposure to welding, 
long-term exposure to operating room microscopes, and solar 
retinitis.  Dr. J.S. then explained that, since the first 
three etiologies had been ruled out, solar retinitis was the 
only explanation.  Dr. J.S. indicated that the veteran's 
medical and social history left no doubt in his mind that 
your solar blindness was incurred in Greenland as a result of 
extreme direct and indirect exposure to bright sunlight at 
that time, especially given the fact that his first complaint 
about his eye status was made to an Armed Forces physician 
just prior to your discharge.

The veteran was afforded another VA examination in August 
2000.  At that time, the veteran reported progressively 
decreasing vision in both eyes since 1958.  Following a 
physical examination, the examiner concluded with a diagnosis 
of "Fundus flavimaculatus with macular involvement by 
history and clinical appearance."  The examiner explained 
that "[t]his diagnosis could be confirmed with further 
testing to include visual fields, electroretinography, and 
fluorescein angiography."  The examiner found that, based on 
a consultation with a retina specialist, the veteran's fundus 
flavimaculatus was not related to his in-service sun 
exposure.

The veteran was afforded another VA eye examination in 
October 2004 to determine the nature and etiology of his eye 
disorder.  The examiner indicated that she had consulted with 
a retinal specialist.  She also noted that she had reviewed 
the claims file, including the veteran's service medical 
records, as well as reports submitted by Drs. R.A, D.I., 
R.E., P.G. and J.S.  Following a thorough examination of the 
veteran's eyes, the examiner concluded that the veteran's 
condition was highly suggestive of end-stage Stargardt's 
disease.  The examiner noted that the retinal specialist 
agreed with her findings and felt that this condition was not 
likely related to the veteran's service in Greenland.

In April 2007, the Board remanded this case.  It was noted 
that the October 2004 examiners failed to discuss Dr. J.S.'s 
November 1999 medical opinion or reconcile their opinion with 
that of Dr. J.S. or the other medical opinions contained in 
the record on appeal. 

The Board requested the following:

The RO should refer the appellant's claims file to the 
examiners who performed the appellant's October 2004 
examination (if available), or another appropriately 
qualified specialist, to obtain clarification of the 
October 2004 examination report.  As provided previously 
in the July 2003 Board decision, the examiner(s) should 
review all medical evidence contained in the claims 
file.  Thereafter, the examiner(s) should specifically 
discuss his or her consideration of the November 1999 
opinion of J.S., as well as all other medical opinions 
of record.  The examiner(s) must then reconcile the 
October 2004 medical opinion with the other medical 
opinions of record, including the November 2004 opinion 
of Dr. J.S..  The examiner(s) should provide a clear 
rationale for all opinions expressed and provide a 
discussion of the facts and medical principles involved 
in formulating his or her opinion.

In January 2008, the examiner who conducted the October 2004 
VA examination reviewed the claims file and provided a 
medical opinion.  The pertinent facts were reviewed.  It was 
noted that in February 1993, an ophthalmologist and a retina 
specialist indicated that the veteran had solar retinopathy, 
but they were unaware of the timing of the decrease in vision 
related to the sun exposure.  A September 1994 note by an 
ophthalmologist indicated that the veteran had macular 
degeneration.  It also indicated that possible sunlight under 
extreme conditions could cause problems with macular 
degeneration.  In February 1995, a private optometrist 
indicated that the veteran had macular scars in both eyes.  
In November 1999, a private optometrist, Dr. J.S., indicated 
retinopathy in both eyes and stated that "solar blindness 
was received in Greenland as a result of extreme and indirect 
exposure to sunlight" and wrote that the retinal findings 
were consistent with several etiologies.  The examiner stated 
that the private physician did not include Stargardt's as a 
cause of the retinal findings.  Furthermore, this physician 
did not note the deep, yellow, hypopigmented flecks 
surrounding the posterior pole in both eyes which were 
pathognomic of Stargardt's disease.  Finally, in October 
2004, the examination done by this examiner and the retinal 
specialist resulted in the diagnosis of end-stage Stargardt's 
disease.  Based on the clinical appearance of the retina 
changes and the timing of the loss of visual acuity in 
relation to the sunlight exposure in Greenland, the examiner 
opined that the eye condition is not likely related to the 
sun exposure in Greenland.  As mentioned previously, the 
ocular diagnosis could be made with more certainty with 
additional testing.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).

At the outset, the Board notes that all of the examiners are 
competent to provide medical opinions and have comparable 
credentials.  However, the Board affords the most probative 
value to the most recent VA opinion.  The reason for placing 
most probative weight on this opinion despite all opinions 
being competent and provided by medical specialists is 
because the examiner reviewed the claims file, had the 
benefit of the review of all prior opinions, had previously 
examined the veteran, and provided the most thorough and 
unequivocal opinion.  

Dr. R.A. indicated in his opinion that it was "certainly 
possible that sunlight under the extreme conditions that 
exist in Greenland could cause problems with macular 
degeneration."  This opinion is equivocal in its language.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

An award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
are insufficient.  See 38 C.F.R. § 3.102; see also Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

In light of the foregoing, this medical opinion is being 
afforded less probative value than the most recent VA medical 
opinion.  

With regard to Dr. R.E.'s letter dated in February 1996, in 
that letter, he reported the veteran's statement that he 
started going blind as a result of solar retinopathy while 
stationed in Greenland.  Dr. E. did not provide an 
independent medical opinion; rather, he documented the 
veteran's uncorroborated history as reported by the veteran.  
Thus, this opinion is essentially a reiteration of history by 
the veteran.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).  As such, this letter 
is also afforded less probative value than the most recent VA 
medical opinion.  

Drs. D.I. and J.S., both maintained that the veteran's eye 
disorder is related to sun exposure while stationed in 
Greenland.  According to Dr. D.I., both he and Dr. P.G. 
believed that the veteran had solar retinopathy from when he 
was in Greenland.  Dr. J.S.'s opinion was more definitive as 
he stated that the veteran's medical and social history left 
no doubt that his solar blindness is related to extreme 
direct and indirect exposure to bright sunlight while 
stationed in Greenland.  However, these medical opinions were 
not based on a review of the claims file.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran). In light of 
this case law, the opinion is of little probative value.

In contrast, a VA examiner who examined the veteran in 
October 2004 and provided the most recent opinion did review 
the veteran's claims file and consulted with a retinal 
specialist before determining that the veteran's condition 
was consistent with end-stage Stargardt's disease, and that 
it was unlikely that this condition was related to the 
veteran's service in Greenland.  The examiner discussed the 
other medical opinions of record and provided a complete and 
thorough rationale to support his medical conclusion and 
which explained why he differed in his opinion from the other 
opinions of record.  The case was specifically remanded by 
the Board in order the examiner to address the differing 
opinions of record.  This opinion was the most thorough and 
provided the most complete explanation for the opinion 
contained therein.  Therefore, the Board attaches the most 
probative value to the VA opinion as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

The Board has also considered lay statements in support of 
the veteran's claim, including testimony presented by the 
veteran and his son at a May 2002 hearing.  However, as noted 
above, the lay evidence is not competent with regard to an 
etiological medical opinion which is complex in nature.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for an eye disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


